United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE TREASURY, OFFICE
OF COMPTROLLER OF THE CURRENCY,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2184
Issued: June 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
In a letter postmarked August 27, 2009, appellant filed an appeal from the September 3,
2008 and February 12, 2009 merit decisions of the Office of Workers’ Compensation Programs.
Under 20 C.F.R. § 501.3(e), for any Office decision issued on or after November 19,
2008, a claimant has 180 days to file an appeal with the Board. The February 12, 2009 Office
decision provided appellant with appeal rights and notified her that an appeal with the Board
must be filed within 180 days. The 180th day following the February 12, 2009 decision was
August 11, 2009. Therefore appellant’s appeal was not filed within 180 days. The Board does
not have jurisdiction to review the February 12, 2009 Office decision.1 For Office decisions
issued prior to November 19, 2008, a claimant had up to one year to file an appeal pursuant to 20
C.F.R. § 501.3. As appellant’s appeal was filed within one year of the September 3, 2008
decision, the Board has jurisdiction to review that decision.
1

The Board retains discretion to extend the period for filing an appeal if an applicant shows compelling
circumstances. See 20 C.F.R. § 501.3(e) (2009). Appellant did not provide any compelling circumstances in the
application for review.

ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
June 9, 2008.
FACTUAL HISTORY
On July 7, 2008 appellant, then a 39-year-old equal employment specialist, filed a
traumatic injury claim (Form CA-1) alleging that on June 9, 2008 she was injured in an assault
and attempted rape. She indicated that the incident occurred in Washington, DC on E Street,
Southwest between 3rd and 4th Streets at 6:15 a.m.
By letter dated July 24, 2008, the Office requested that appellant submit additional
factual and medical evidence regarding her claim. It did not receive any additional evidence.
In a decision dated September 3, 2008, the Office denied appellant’s claim for
compensation. It found that the factual evidence was insufficient to establish the alleged incident
or medical evidence providing a diagnosis that could be connected to the alleged incident.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for the payment of compensation
for “the disability or death of an employee resulting from personal injury sustained while in the
performance of duty.”2 The phrase “sustained while in the performance of duty” in the Act is
regarded as the equivalent of the commonly found requisite in workers’ compensation law of
“arising out of and in the course of employment.”3 An employee seeking benefits under the Act
has the burden of establishing that he or she sustained an injury while in the performance of
duty.4 In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally this can
be established only by medical evidence.5
An employee has the burden of establishing the occurrence of an injury at the time, place
and in the manner alleged, by a preponderance of the reliable, probative and substantial
evidence.6
2

5 U.S.C. § 8102(a).

3

Valerie C. Boward, 50 ECAB 126 (1998).

4

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

6

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

2

ANALYSIS
Appellant filed a traumatic injury claim alleging an assault on June 9, 2008. With respect
to the factual element of the claim, it is appellant’s burden of proof to submit sufficient evidence
necessary for the Office to make a determination as to whether an employment incident
occurred, as alleged. The evidence must be sufficient to establish whether the claimant was in
the course of her federal employment at the time of the incident, so that a proper determination
may be made as to whether an injury occurred while in the performance of duty.
The only evidence before the Office at the time of the September 3, 2008 decision was
the traumatic injury claim form. While the Office requested additional factual and medical
evidence, no evidence was received by September 3, 2008.7 The Board accordingly finds that
appellant did not meet her burden of proof to establish that she sustained an injury in the
performance of duty on June 9, 2008.
CONCLUSION
The Board finds that appellant did not establish an injury in the performance of duty on
June 9, 2008.

7

The Board’s review of a case is limited to evidence that was before the Office at the time of the September 3,
2008 decision. 20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the September 3, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

